Citation Nr: 0502138	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-38 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1941 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Regional Office in St. Louis, 
Missouri (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board in January 2005, was granted by the 
Board on January 5, 2005, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's current tinnitus and bilateral hearing loss is 
not related to his military service.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in May 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA evaluation 
and examination records have been associated with the claims 
file.  The claimant has provided private medical opinions as 
to the issues for which he claims service connection.  There 
is no indication that other Federal department or agency 
records exist that should be requested.  The claimant was 
notified of the need for a VA examination, and one was 
accorded him in August 2003.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection for Tinnitus and Bilateral Hearing 
Loss

Factual Background

The veteran seeks service connection for tinnitus and 
bilateral hearing loss.  He worked as a flight engineer and 
aircraft mechanic during service.  He reports having been 
exposed to excessive noise during that time.

In September 1941, a service entrance examination of the 
veteran was conducted.  On physical examination, he was noted 
to have normal hearing sensitivity, bilaterally; this was 
denoted as "20/20" for both ears.  There is no evidence 
that an audiological evaluation was conducted.

Progress notes from April and May 1944 reveal the veteran was 
seen in sick bay for approximately two weeks for a suspected 
case of measles.  While in sick bay being treated for the 
malaise discussed above, the veteran reported bilateral 
earaches.  Upon examination, he had superior margins of both 
drums fiery red and edematous with haziness of landmarks.  
The diagnosis was otitis media, acute, catarrahal, bilateral, 
with an undetermined cause.  However, the physician noted 
that the condition was treated and cured within three days, 
and that at the time of his departure from sick bay the 
veteran's hearing acuity was 15/15.  

A Physical Examination for Flying, conducted in approximately 
February 1945, noted that a whisper test was conducted, with 
results of 20/20 in both ears.  The external parts of both 
ears, and the tympanic membranes of both ears, were found to 
be normal.  A September 1945 service personnel record reveals 
the veteran was released from duty "requiring participation 
in regular and frequent aerial flights."  In January 1946, a 
service separation examination of the veteran was conducted.  
The physical examination of the ears, nose, and throat noted 
"no objective findings."  The whisper test was conducted; 
results were 15/15 for each ear. 

The first evidence subsequent to service discharge is a 
December 2002 VA audiological evaluation.  The examination 
revealed moderate sensorineural hearing loss in the right ear 
between 3000 and 8000 Hertz, and a word recognition 
percentage score of 72 percent.  The evaluation also revealed 
a flat severe to profound sensorineural hearing loss in the 
left ear, with a word recognition percentage score of 32 
percent.

A VA audiological examination was conducted in August 2003.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
50
55
LEFT
75
75
75
80
90

The average pure tone decibel loss was 48 decibels for the 
right ear and 80 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 38 percent in the left ear.  

The examiner noted the veteran's service medical records 
dated in May 1944, January 1946, and February 1946 found 
normal hearing.  The veteran stated that he had experienced 
tinnitus since 1944, but did not report it and learned to 
acclimate to it because he did not want to lose his flight 
status.  Post service discharge, the veteran reported that he 
worked for a commercial airline company as part of the ground 
crew from 1947 to 1983, with hearing protection.  On 
examination, the veteran's hearing loss was worse in the left 
ear than the right ear and the veteran stated that he had 
experienced a stroke six years prior to the examination.  The 
examiner noted that as there was no evidence of tinnitus and 
hearing loss in the service medical records, that his current 
bilateral hearing loss and complained of tinnitus were "not 
at least as likely as not" due to his military service.

A November 2003 statement from the veteran's private 
physician opined that the veteran's "significant 
sensorineural hearing loss" in his right ear was consistent 
with his past noise exposure."  He also stated that since 
the time of the veteran's service, the veteran has 
experienced "sudden left-sided sensorineural hearing loss 
which is not service connected."  

A July 2004 statement of a fellow soldier reported that he 
served with the veteran as an aerial engineer on C-47 type 
aircraft.  He reported that the veteran was grounded in 1945 
for ear problems, due to an infection in the veteran's ears.  
Military records from March 1945 confirm that this fellow 
soldier served with the veteran.

Analysis

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  Moreover, in the case of 
sensorineural hearing loss, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is forty decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss or tinnitus 
during service or hearing loss within the first post-service 
year; (2) whether he has a current hearing loss or tinnitus 
disability; and, if so, (3) whether any current hearing loss 
or tinnitus disability is etiologically related to service.  
Medical evidence is needed to lend plausible support for the 
second and third issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In this case, the veteran's service medical records do not 
show clinical evidence of tinnitus or hearing loss, as 
defined by 38 C.F.R. § 3.385, at any time during active duty 
service or, for that matter, at any time prior to the 
December 2002 VA audiological consultation.  However, 
although tinnitus or hearing loss, as defined by 38 C.F.R. § 
3.385, is not shown in service or at separation from service, 
service connection can be established if medical evidence 
shows that they are actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Documentary evidence of record shows that the veteran was an 
aerial engineer in service.  He reported that he worked 
without hearing protection and began to experience tinnitus 
while in service, but did not report it or any hearing loss 
due to his fear of losing his flight status.  

The medical evidence of record does not shown that the 
veteran's tinnitus was incurred in service.  The veteran 
reported that he had experienced tinnitus from 1944, but 
there is no evidence of this in the service medical records.  
No pertinent medical records exist following service, until 
the December 2002 VA audiological consultation.  
Additionally, the only objective evidence of record finds 
that the veteran's current tinnitus is not due to his 
military service.  Accordingly, service connection for 
tinnitus is not warranted.

There is no evidence in the service medical records that the 
veteran sustained hearing loss while in service.  The 
veteran's private physician opined in 2003, that the 
veteran's left ear hearing loss was not caused by his time in 
service, the examiner concluded that the veteran's right ear 
hearing loss was noise-related and therefore a result of 
service.  However, except for stating that the veteran's 
right ear hearing loss "has a configuration consistent with 
his past noise exposure," the private physician does not 
state any other evidence upon which his opinion is based, 
including results of any hearing tests conducted or other 
clinical findings.  Additionally, the private examiner did 
not comment upon the impact of over three decades of post 
service noise exposure had upon the veteran's current hearing 
loss. 

The VA examiner in 2003, reviewed the veteran's service 
medical records, his post service employment noise exposure, 
and the 2002 VA examination and concluded that it was "not 
at least as likely as not" that the veteran's current 
hearing loss was related to the veteran's military service.  
See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


